                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DOMINGO ARREGUIN GOMEZ, a Lawful
 Permanent Resident of the U.S., MIRNA S., a
 Lawful Permanent Resident of the U.S., and
 VICENTA S., a U.S. Citizen,                                   Case No. 20-1419-APM

                        Plaintiffs,

                v.                                             MOTION FOR PRO HAC VICE
                                                               ADMISSION OF STEPHEN W.
 DONALD J. TRUMP, et al., in their official                    MANNING AS ADDITIONAL
 capacities,                                                   COUNSEL FOR PLAINTIFFS

                        Defendants.



                        MOTION FOR ADMISSION PRO HAC VICE
                         OF ATTORNEY STEPHEN W. MANNING

       Pursuant to Local Civil Rule 83.2(d), I move for the admission and appearance pro hac

vice of attorney Stephen W. Manning in the above-entitled action. This motion is supported by

the Declaration of Mr. Manning, filed herewith. As set forth in that declaration, Mr. Manning is

admitted to and an active member in good standing of the following bars and courts: the Oregon

State Bar; the Supreme Court of the United States; the U.S. Courts of Appeals for the Second,

Third, Fifth, Sixth, Seventh, Ninth, and Tenth Circuits; the U.S. District Court for the District of

Oregon; and the Oregon Supreme Court.

 Date: May 29, 2020                               /s/ Jesse M. Bless______________
                                                  Jesse M. Bless (D.D.C. Bar No. MA0020)
                                                  American Immigration Lawyers Association
                                                  1301 G. Street, Ste. 300
                                                  Washington, D.C. 20033
                                                  (781) 704-3897
                                                  jbless@aila.org

                                                  Attorney for Plaintiffs
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


DOMINGO ARREGUIN GOMEZ, a Lawful
Permanent Resident of the U.S., MIRNA S., a
Lawful Permanent Resident of the U.S., and
VICENTA S., a U.S. Citizen,                                 Case No. 20-1419-APM

                     Plaintiffs,
                                                            MOTION FOR PRO HAC VICE
              v.                                            ADMISSION OF STEPHEN W.
                                                            MANNING AS ADDITIONAL
DONALD J. TRUMP, et al., in their official                  COUNSEL FOR PLAINTIFFS
capacities,

                     Defendants.



           DECLARATION OF STEPHEN W. MANNING IN SUPPORT OF
                 MOTION FOR ADMISSION PRO HAC VICE

      I, Stephen W. Manning, hereby declare as follows:

        1. My full name is Stephen William Manning.

        2. I am an attorney and the Executive Director of Innovation Law Lab. My office

            address is 333 SW Fifth Avenue, Suite 200, Portland, OR, 97204. My telephone

            number is (503) 241-0035.

        3. I am a member of the bar of the State of Oregon (No. 013373) and am admitted to

            practice in the Supreme Court of the United States; the U.S. Courts of Appeals for

            the Second, Third, Fifth, Sixth, Seventh, Ninth, and Tenth Circuits; the U.S. District

            Court for the District of Oregon; and the Oregon Supreme Court.

        4. I have not been disciplined by any state or federal bar and there are no disciplinary

            proceedings pending against me as a member of the bar in any jurisdiction.
           5. In the past two years, I have been admitted pro hac vice to the U.S. District Court

               for the District of Columbia one time.

           6. I do not engage in the practice of law from an office located in the District of

               Columbia, I am not a member of the District of Columbia Bar, and I do not have an

               application for membership pending.

        I hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing

is true and correct.

        Executed this 29th day of May, 2020, in Portland, OR.




                                                        Stephen W. Manning
                                                        INNOVATION LAW LAB
                                                        333 SW Fifth Ave. Ste. 200
                                                        Portland, OR 97204
                                                        Telephone: +1 503 241-0035
                                                        Facsimile: +1 503 241-7733
                                                        stephen@innovationlawlab.org




                                                 2
                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 DOMINGO ARREGUIN GOMEZ, a Lawful
 Permanent Resident of the U.S., MIRNA S., a
 Lawful Permanent Resident of the U.S., and
 VICENTA S., a U.S. Citizen,                                Case No. 20-1419-APM

                       Plaintiffs,
                                                            MOTION FOR PRO HAC VICE
                v.                                          ADMISSION OF STEPHEN W.
                                                            MANNING AS ADDITIONAL
 DONALD J. TRUMP, et al., in their official                 COUNSEL FOR PLAINTIFFS
 capacities,

                       Defendants.



  PROPOSED ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE OF
                 ATTORNEY STEPHEN W. MANNING

       Upon consideration of the Motion for Admission Pro Hac Vice of Attorney Stephen W.

Manning, it is hereby ORDERED that the Motion is GRANTED. Stephen W. Manning is

admitted pro hac vice and may appear on behalf of Plaintiffs in the above-captioned case.



DATED: ________________________                     _________________________________
                                                    United States District Judge
